EXHIBIT 99.1 Superior Industries Reports First Quarter Operating Results Net Income Increased to $0.12 Per Share VAN NUYS, CALIFORNIA May 9, 2008 Superior Industries International, Inc. (NYSE:SUP) announced today that net income for the first quarter of 2008 increased to $0.12 per diluted share compared to net income of $0.08 per diluted share for the first quarter of "The benefits of our hard work these past few years to optimize our manufacturing performance have continued into 2008.Reflecting our continued progress in improving production efficiencies in our plants, we delivered sharply higher gross margin for this year's first quarter versus the prior year despite the impact of the American Axle strike on our shipments to GM," said CEO and President Steven Borick. First
